PER CURIAM
We allow defendant’s motion for reconsideration. ORAP 9.15(6). In our original decision, State v. Jones, 113 Or App 228, 832 P2d 459 (1992), we remanded for resentencing on two grounds: that the court had erred in imposing sentence under ORS 137.635 on the basis of State v. Haydon, 113 Or App 205, 832 P2d 457 (1992), and that the court had erred in denying defendant credit for time served. On reconsideration, we withdrew our original opinion and remanded for resentencing on the basis of our decision on reconsideration in State v. Haydon, 116 Or App 347, 842 P2d 410 (1992). Accordingly, on further reconsideration, we modify our opinion on reconsideration and adopt the reasoning and conclusion from our original opinion that the sentencing court erred also in denying defendant credit for time served. State v. Jones, supra, 113 Or App at 229.
Reconsideration allowed; opinion modified and adhered to as modified.